DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not describe the following subject matter information on the weighted prediction is not present in the slice header based on a value of the third flag being 1, and is not present in the picture header based on the value of the third flag being 0.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  2  recites the limitation "the third flag" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis US 2006/0291557 in view of Bross et al. (“Versatile Video Coding (Draft 7), Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 16th Meeting: Geneva, CH, 1-11 Oct. 2019). 
As to claim 1, Tourapis teaches a video decoding method performed by a video decoding apparatus, the method comprising: parsing flags related to weighted prediction from a bitstream; [¶ 0047] parsing a prediction weighted table syntax from a picture header of the bitstream based on the flags; [¶ 0047] generating prediction samples for a current block in a current picture based on syntax elements in the prediction weighted table syntax; [¶ 0047] and generating reconstructed samples based on the prediction samples, [fig. 8; ¶ 0037] 
Tourapis teaches the weighted predictions are signaled within the slice and picture header. Tourapis does not explicitly teach wherein the flags comprises a first flag related to whether the weighted prediction is applied to slices referring to a picture parameter set of the bitstream and a second flag related to whether information on the weighted prediction is present in the picture header, and wherein the second flag is parsed from the picture parameter set based on the first flag.  
Bross teaches wherein the flags comprises a first flag related to whether the weighted prediction is applied to slices referring to a picture parameter set of the bitstream and a second flag related to whether information on the weighted prediction is present in the picture header, and wherein the second flag is parsed from the picture parameter set based on the first flag.  [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-59]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Bross with the teachings of Tourapis for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 2, Tourapis (modified by Bross) teaches the limitations of claim 1. Bross  teaches wherein the information on the weighted prediction is not present in the slice header based on a value of the third flag being 1, and is not present in the picture header based on the value of the third flag being 0. [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-59]
As to claim 3, Tourapis (modified by Bross) teaches the limitations of claim 1. Bross  teaches wherein the first flag comprises a first syntax element indicating the weighted prediction is applied to P slices referring to the picture parameter set or a second syntax element indicating whether the weighted prediction is applied to B slices referring to the picture parameter set.  [7.3.7 Slice header syntax pgs. 57-59]
As to claim 4, Tourapis (modified by Bross) teaches the limitations of claim 3. Bross  teaches wherein the second flag is parsed from the picture parameter set based on a value of the first syntax element or the second syntax element being 1. [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-59]
As to claim 5, Tourapis (modified by Bross) teaches the limitations of claim 1. Bross  teaches wherein the prediction weighted table syntax is parsed from the picture header based on a value of the first flag being 1 and a value of the second flag being 1, and is parsed from the slice header based on the value of the first flag being 1 and the value of the second flag being 0. [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-59]
As to claim 6, The video decoding me Tourapis (modified by Bross) teaches the limitations of claim 1. Bross  teaches the parsing the prediction weighted table syntax comprises: parsing number information for the weighted prediction from the prediction weighted table syntax based on the second flag, wherein a value of the number information is the same as a number of weighted reference pictures in a reference picture list.  . [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-60]
As to claim 7, Tourapis (modified by Bross) teaches the limitations of claim 6. Bross  teaches wherein the reference picture list comprises an LO reference picture list and an L1 reference picture list, wherein the number information comprises first number information on the LO reference picture list and second number information on the L1 reference picture list, and wherein the first number information and the second number information are independently parsed from the prediction weighted table syntax. [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-61]
As to claim 8, Tourapis (modified by Bross) teaches the limitations of claim 7. Bross  teaches the parsing the prediction weighted table syntax comprises: parsing a lumaweight _10_flag syntax element indicating whether weighting factors for LO prediction is present is parsed from the prediction weighted table syntax based on the first number information; and parsing a lumaweight _11 flag syntax element indicating whether weighting factors for L1 prediction is present is parsed from the prediction weighted table syntax based on the second number information. [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-61]
As to claim 9, Tourapis (modified by Bross) teaches the limitations of claim 8. Bross  teaches wherein the parsing of the luma weight_10_flag syntax element comprises parsing n luma weight _10_flag syntax elements from the prediction weighted table syntax based on the first number information being n. [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-60]
As to claim 10, Tourapis teaches a video encoding method performed by a video encoding apparatus, the method comprising: generating prediction samples for a current block by performing weighted prediction based on motion information on the current block in a current picture; [¶ 0047] generating residual information based on the prediction samples and original samples of the current picture; [¶ 0047] and encoding image information comprising flags related to the weighted prediction, information on the weighted prediction and the residual information, wherein the information on the weighted prediction comprises a prediction weighted table syntax. [fig. 7; ¶ 0036]
Tourapis teaches the weighted predictions are signaled within the slice and picture header. Tourapis does not explicitly teach wherein the flags comprises a first flag related to whether the weighted prediction is applied to slices referring to a picture parameter set of the image information and a second flag related to whether the information on the weighted prediction is present in a picture header of the image information, wherein the second flag is comprised in the picture parameter set based on the first flag, and wherein the prediction weighted table syntax is comprised in the picture header based on the flags.  
Bross teaches wherein the flags comprises a first flag related to whether the weighted prediction is applied to slices referring to a picture parameter set of the image information and a second flag related to whether the information on the weighted prediction is present in a picture header of the image information, wherein the second flag is comprised in the picture parameter set based on the first flag, and wherein the prediction weighted table syntax is comprised in the picture header based on the flags. [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-59]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Bross with the teachings of Tourapis for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency.  
As to claim 11, Tourapis (modified by Bross) teaches the limitations of claim 10. Bross  teaches wherein the information on the weighted prediction is not present in the slice header based on a value of the second flag being 1, and is not present in the picture header based on the value of the second flag being 0. [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-59]
As to claim 12, Tourapis (modified by Bross) teaches the limitations of claim 10. Bross  teaches wherein the first flag comprises a first syntax element indicating the weighted prediction is applied to P slices referring to the picture parameter set or a second syntax element indicating whether the weighted prediction is applied to B slices referring to the picture parameter set, and wherein the second flag is comprised in the picture parameter set based on a value of the first syntax element or the second syntax element being 1. [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-60]
As to claim 13, Tourapis (modified by Bross) teaches the limitations of claim 10. Bross  teaches wherein the prediction weighted table syntax is comprised in the picture header based on a value of the first flag being 1 and a value of the second flag being 1, and is comprised in the slice header based on the value of the first flag being 1 and the value of the second flag being 0. [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-60]
As to claim 14, Tourapis (modified by Bross) teaches the limitations of claim 10. Bross  teaches wherein number information is comprised in the prediction weighted table syntax based on the second flag, and wherein a value of the number information is the same as a number of weighted reference pictures in a reference picture list.  . [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-61]
As to claim 15, Tourapis teaches a non-transitory computer-readable digital storage medium storing a bitstream generated by a video encoding method, the video encoding method comprising: generating prediction samples for a current block by performing weighted prediction based on motion information on the current block in a current picture; [¶ 0047]  generating residual information based on the prediction samples and original samples of the current picture; [¶ 0047] and encoding image information to generate a bitstream, wherein the image information comprises flags related to the weighted prediction, information on the weighted prediction and the residual information, wherein the information on the weighted prediction comprises a prediction weighted table syntax, [fig. 7; ¶ 0036]  
Tourapis teaches the weighted predictions are signaled within the slice and picture header. Tourapis does not explicitly teach wherein the flags comprises a first flag related to whether the weighted prediction is applied to slices referring to a picture parameter set of the image information and a second flag related to whether the information on the weighted prediction is present in a picture header of the image information, wherein the second flag is comprised in the picture parameter set based on the first flag, and wherein the prediction weighted table syntax is comprised in the picture header based on the flags. 
Bross teaches wherein the flags comprises a first flag related to whether the weighted prediction is applied to slices referring to a picture parameter set of the image information and a second flag related to whether the information on the weighted prediction is present in a picture header of the image information, wherein the second flag is comprised in the picture parameter set based on the first flag, and wherein the prediction weighted table syntax is comprised in the picture header based on the flags. [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-59]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Bross with the teachings of Tourapis for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483